The motion by the plaintiffs Ealph E. Wadleigh et al. to dismiss the appeal of the plaintiffs Gaspare J. Cavasino et al. from the Superior Court in New London County is denied by the court without prejudice to a hearing on the issue of aggrievement at the argument on appeal.
The motion by the defendant Williams Memorial Institute to dismiss the appeal of the plaintiffs Gaspare J. Cavasino et al. from the Superior Court in New London County is denied by the court without prejudice to a hearing on the issue of aggrievement at the argument on appeal.